 
 
IV 
112th CONGRESS
1st Session
H. RES. 181 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2011 
Ms. Moore (for herself, Mrs. Myrick, Ms. Wasserman Schultz, Mr. Grijalva, Mr. Kucinich, Mr. Rush, Mr. McGovern, Mr. Brady of Pennsylvania, Ms. Jackson Lee of Texas, Ms. Hirono, Ms. Norton, Mr. Cleaver, Ms. Bass of California, and Mr. Baca) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Honoring the memory of Christina-Taylor Green by encouraging schools to teach civic education and civil discourse in public schools. 
 
 
Whereas Congresswoman Gabrielle Giffords held a Congress on the Corner town meeting in her Tucson, Arizona district, where a man killed six people and injured others; 
Whereas among the people killed was Christina-Taylor Green, who was nine years old and born on September 11, 2001; 
Whereas Christina-Taylor Green was a student who showed great interest in civic life, government, and politics, as reflected in her election to the student council at Mesa Verde Elementary school and her self-motivated interest to attend Congresswoman Giffords’ event; 
Whereas the Green family is hoping that the memory of Christina will live on through the message that inspiration in politics, civics, and debate begins at an early age in school, at home, and in the community; 
Whereas there is a bipartisan consensus that discourse about issues of the day, including political, governmental, religious, and other controversial matters, has become too coarse, angry, and counter-productive in resolving issues important to the way Americans live their lives; 
Whereas there is no suggestion, evidence, or implication that any angry public debate led to the tragedy in Tucson, but from that tragedy can come opportunity; 
Whereas the coarseness of American debate is attributable to people of all political and ideological groups; 
Whereas education about civics and how to participate in a civil debate about controversial issues has practically disappeared from public school classrooms; 
Whereas it is the nature of discussion about civics in the classroom, not merely its presence or frequency, that correlates with greater civic knowledge and engagement; 
Whereas according to the Campaign for the Civic Mission of Schools, over the past 25 years students have become less interested in political discussion and public issues, and more cynical about and alienated from politics; 
Whereas empirical evidence demonstrates a strong link between civic education and participation in community and public service, and according to the Center for Information and Research on Civic Learning and Engagement, students who take courses in civics are at least 50 percent more likely to volunteer and to help solve community problems; 
Whereas students who participate in classroom civil debate are, according to the Center for Information and Research on Civic Learning and Engagement, more civically engaged, being at least 60 percent more likely to follow the news, sign a written petition, and be involved in organizations outside school; 
Whereas, according to a study by the Center for Information and Research on Civic Learning and Engagement, students involved in civic activities to fulfill a class requirement are 22 percent more likely to graduate from college; 
Whereas a 2008 report by Dr. David Campbell of the University of Notre Dame demonstrated that there is a causal link between classroom civil debate and community and public service; 
Whereas Dr. Campbell held that discourse and debate is the lifeblood of participatory democracy, and found that a classroom environment which fosters a free, open, and respectful exchange of ideas is positively related to young people’s level of knowledge about democratic processes; 
Whereas Professor E. Hess, Ph.D., University of Wisconsin-Madison, said, A more enlightened and democracy-sustaining approach is to teach all young people to engage in high-quality public talk about controversial political issues.; 
Whereas President George W. Bush, in his inauguration speech in 2001, said, Civility is not a tactic or a sentiment. It is the determined choice of trust over cynicism, of community over chaos.; and 
Whereas President Barack Obama, in Tucson on January 12, 2011, said, It’s important for us to pause for a moment and make sure that we’re talking with each other in a way that heals, not in a way that wounds.: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the importance of returning the teaching of civic education and civil discourse to schools, especially for students in grades 6 through 12; 
(2)recognizes that there are numerous nonpartisan organizations around the Nation to help schools teach civic education and civil discourse; 
(3)encourages the Secretary of Education to direct schools receiving Federal funding to include instruction in civic education and civil discourse, and to ensure online access to free educational materials to assist schools in teaching about civic education and civil discourse; 
(4)encourages schools and teachers to conduct educational programming on the importance and methods of civic education and civil discourse; and 
(5)believes that education about civics and civil discourse is a fitting way to honor and memorialize the life of Christina-Taylor Green. 
 
